DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 16-19 in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden because the groups have overlapping subject matter.  This is not found persuasive because applicant makes a mere unsupported allegation that there is overlapping subject matter between the claims of each group without particularly pointing out what particulars of the group overlap to the extent that the search and examination fully encompasses one another of the groups. The arguments fails to directly rebut the evidence of the requirement made on 11/24/2020 to the difference in scope and range of search required for consideration of each group as supported by the identification of different divergent classifications of C05F and B01F of the group I and group II. Applicant has failed to provide persuasive specific evidence that that the required search and scope of examination of applicants group I and group II is of the same scope of search and consideration of patentably. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1- 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/08/2021.
Examination continues with elected claims 16-19.


Claim Interpretation
The claimed invention is an apparatus. The preamble states that the invention is named “Organic waste composting equipment comprising …”. The structure is an “equipment”. The intended resultant effect is “composting”. The usage environment of the composting effect is in the environment of organic waste”.  The claimed structure has not claimed the structure of organic material, nor waste material, nor composting material. 
Claims 18 and 19 state that the equipment is “in a process”:
Claim 18/16: [equipment] in a process to bacterially decompose organic waste material to a composted material.  
Claim 19/17 [equipment] in a process to bacterially decompose organic waste material to a composted material.   
The recitation of “in a process” is read as being directed to the intended use of the structural equipment of claim 16 (i.e. claim 18/16) or claim 17 (i.e. claim 17) and has not required any further structural element making up the “equipment”.


A reproduction of the instant drawings annotated with specification terminology is provide below for context of claim terminology.

    PNG
    media_image1.png
    929
    1163
    media_image1.png
    Greyscale



Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 and 19 recited that the structural equipment in “in a process” however fails to particularly point out and distinctly claim any additional structural element or limitation making up the physical “equipment”.  The language of claims 18-19 is directed to an intended use of the equipment and does not further limit or structurally distinguishes from the structure of the parent claim beyond its intended manner of usage process. It can also be considered that claims 18 and 19 are the same structural scope as its parent claim since there is no readily apparent additional structure provided within the respective child claims (18 or 19).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 18-19  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by NEIER (US 3790138).
The NEIER references shows an equipment comprising:
	Regarding claim  16 an apparatus device (capable to process organic waste composting including an a structural)  equipment comprising
	 an elongated tank (mix chamber #4, fig 6 and fig 7, with walls 10-12, 13-14,  17-20 in figs 6-7 into which organic waste can be charged therein if so functionally desired), wherein the tank comprises an inlet (opening at #16 and #21 in fig 6, capable for organic waste),

    PNG
    media_image2.png
    601
    854
    media_image2.png
    Greyscale

	 an outlet (passage 7 or 8, 27, 28)  and
two rotating mixing shafts (augers 2, 3) provided with a helical mixing element (32, 33) connected to the shafts by supports which radially extend from the shaft, 
	wherein the two shafts are positioned substantially parallel with respect to each other (see figure 5) in the elongated direction of the tank thereby defining two cylindrical mixing zones in the tank, wherein below each of the two cylindrical mixing zones an elongated semi- tubular surface is provided as the lower inner wall (11, 12 see fig 6) of the tank, and
	 wherein a screw feeder (43, 43) is positioned at the lower inner wall of the tank between the two semi-tubular surfaces (11, 12) and positioned in a tubular housing (8, see fig 7) which tubular housing is open at its upper end (27, 28, 7,8) facing the interior of the tank and 
    PNG
    media_image3.png
    647
    859
    media_image3.png
    Greyscale

	wherein in use (is capable to function for composted) material may be moved to the outlet

    PNG
    media_image4.png
    843
    731
    media_image4.png
    Greyscale

	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in this case use for composting process) does not differentiate the claimed 
Regarding claim 18, the particulars of the “composting” material to be processed by the elements of the equipment, “composting” and its type of “organic waste” to be used in the process  is considered as a functional term directed to the material to be worked upon by the structural equipment.  A claim term is functional when it recites a feature “by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  SEE MPEP 2173.05(g) FUNCTIONAL LIMITATIONS.
	“[AJpparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int 7 Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948). If the prior art structure possesses all the claimed characteristics including the capability of performing the claimed function, then there is a prima facie case of unpatentability. In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971).
	
	
Regarding claim 18/16 that the equipment Is structurally able to function in a process to bacterially decompose organic waste material to a composted material.  The structural elements of parent claim 16 




Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102 (a) ( 1 ) as being anticipated  by COONS et al (US 3854627).
	Regarding claim  16, the COONS  reference teaches an apparatus device (capable to process organic waste composting including an a structural)  equipment comprising
	 an elongated tank (29) into which organic waste can be charged, wherein the tank comprises an inlet for organic waste,
	 an outlet (fig 3 between walls 30, 31) for composted material and wherein the tank is provided with two rotating mixing shafts provided with a helical mixing element connected to the shafts by supports which radially extend from the shaft, 
    PNG
    media_image5.png
    589
    648
    media_image5.png
    Greyscale

substantially parallel with respect to each other in the elongated direction of the tank thereby defining two cylindrical mixing zones in the tank, wherein below each of the two cylindrical mixing zones an elongated semi- tubular surface is provided as the lower inner wall of the tank, and
	 wherein a screw feeder (36, 33, fig 5) is positioned at the lower inner wall of the tank between the two semi-tubular surfaces and positioned in a tubular housing which tubular housing is open at its upper end facing the interior of the tank and 
	wherein in use (is capable to function for) composted material may be moved to the outlet for composted material.
	Regarding claim 18 see remarks above in rejection to 18 as similarly applied to NEIER regarding the functional usage of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over by NEIER (US 3790138).
Regarding claim 17 NEIER (US 3790138) discloses all of the recited subject matter of the claim(s) as pointed out above including a distance space between the helical mixing element and the semi-tubular surface.  However NEIER is silent as to the particular chosen distance size wherein the distance between the helical mixing element and the semi-tubular surfaces is smaller than 0.5 cm.
Absent any critically and unexpected result, the spacing between the helix and the wall surface would have been an obvious choice of mechanical design in consideration of the amount of auger clearance between the wall and its helix to provide sufficient balance between circumferential flight mixing of material and/or an axial urging  of material between the helix edge and interior wall. 
Regarding claim 19/17, see the remarks to the similar issues in the rejection of claim 18 previously made above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reproduced references are especially highlighted showing features pertinent to applications equipment.. 
    PNG
    media_image6.png
    600
    828
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    767
    1042
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    665
    773
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    849
    627
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774